20-50805-rbk Doc#112 Filed 04/09/21 Entered 04/09/21 11:49:10 Main Document Pg 1 of
                                         5



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                       §       CHAPTER 11
                                                      §
         KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                      §
                                                      §
                 DEBTOR                               §       (Jointly Administered)


               DEBTORS’ FOURTH JOINT EXPEDITED MOTION TO EXTEND
                          DEBTORS’ EXCLUSIVITY PERIOD

  ******************************************************************************
  DEBTORS HAVE REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION
  AND HAVE REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
  ******************************************************************************
  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series Pipeline ROW, and KrisJenn Ranch,

  LLC Series Uvalde Ranch’s (the “Debtors”), Debtor and Debtors-in-Possession, hereby file this

  Fourth Joint Motion to Extend Debtors’ Exclusivity Period (the “Motion”) and in support,

  respectfully represent as follows:

                                 PROCEDURAL BACKGROUND

         1.      On April 27, 2020, (the “Petition Date”), the Debtors filed voluntary petitions for

  relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as amended,

  the “Code”). The Debtors continue to manage their financial affairs as a debtors-in-possession

  pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No creditors’ committee has yet been

  appointed in this case by the United States Trustee. No trustee or examiner has been requested or

  appointed.



                                                  1
20-50805-rbk Doc#112 Filed 04/09/21 Entered 04/09/21 11:49:10 Main Document Pg 2 of
                                         5



                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(1), (b)(2)(A) and (M). Venue

  is proper before this Court pursuant to 28 U.S.C. §§ 1408(1) because the Debtors’ places of

  business have been located in this district for more than 180 days preceding the filing of this

  bankruptcy case.

                         BACKGROUND AND REQUEST FOR RELIEF

         3.      Debtors, KrisJenn Ranch, LLC and Series Uvalde Ranch purchased the KrisJenn

  Ranch (the “Ranch”) in 2013 for $3,952,000 and then invested an additional $840,000 in the

  Ranch. The Ranch derives its income from the sale of cattle and a white-tail deer hunting lease

  operation.

         4.      The Ranch and a 60 mile pipeline and right of way (the “Pipeline”) are encumbered

  by a $5.9 million loan from Mcleod Oil (“Mcleod”) related to an investment in a pipeline and its

  right of way. Longbranch Energy, L.P. (“Longbranch”) and DMA Properties, Inc. have claimed

  disputed interests in the Pipeline. The issues regarding the pipeline are being litigated in Adversary

  Number 20-05027, which was set for trial on December 7, 2020. This trial date was continued to

  January 11, 2021, and after several days of trial, the trial was continued to February 11, 2021,

  because several members of the Plaintiffs contracted Covid 19. On March 24, 2021, the Court

  issued its opinion and final judgment. Attorney fees were bifurcated from the trial and still need

  to be resolved. Additionally, a notice of appeal has been filed.

         5.      Pursuant to this Court’s order on Debtors’ Third Joint Expedited Motion to Extend

  Debtors’ Exclusivity Period signed February 3, 2021 (Dckt. No. 107), Debtors’ exclusivity period




                                                    2
20-50805-rbk Doc#112 Filed 04/09/21 Entered 04/09/21 11:49:10 Main Document Pg 3 of
                                         5



  is set to terminate on April 12, 2021. After notice and hearing, this Court has the inherent authority

  to extend the 120-day period. See 11 U.S.C. 1121(d).

         6.      Once these remaining issues are resolved, a confirmable plan will be promptly filed;

  however, at this juncture, a plan proposed would likely be significantly different from the final

  plan resulting in unnecessary expense. Debtors are requesting a fourth extension in the exclusivity

  period until July 12, 2021. Therefore, Debtors request the court extend exclusivity for filing their

  plans until July 12, 2021, and to solicit and confirm their plan until October 12, 2021.

                                CERTIFICATE OF CONFERENCE

         The undersigned certifies that he conferenced via electronic mail on April 8, 2021 with the

  United States Trustee and counsel for McLeod Oil, Longbranch, and DMA. Counsel for McLeod

  Oil and Longbranch are unopposed and the other counsels have not yet taken a position on the

  motion.

                                               PRAYER

         WHEREFORE, PREMESIS CONSIDERED, the Debtors pray that the Court set this

  motion for hearing and, upon said hearing, extend exclusivity for filing Debtors’ plans until July

  12, 2021, and exclusivity to solicit and confirm their plans until October 12, 2021, and for such

  other and further relief that the Court deems justified.

         Dated: April 9, 2021




                                                    3
20-50805-rbk Doc#112 Filed 04/09/21 Entered 04/09/21 11:49:10 Main Document Pg 4 of
                                         5




                                       Submitted By:
                                       SMEBERG LAW FIRM, PLLC
                                       By:    /s/ Ronald J. Smeberg
                                       RONALD J. SMEBERG
                                       State Bar No. 24033967
                                       4 Imperial Oaks
                                       San Antonio, Texas 78248
                                       210-695-6684 (Tel)
                                       210-598-7357 (Fax)
                                       ron@smeberg.com
                                       ATTORNEY FOR DEBTOR


                                  CERTIFICATE OF SERVICE

  I hereby certify that on April 9, 2021, true and correct copies of the foregoing motion will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                       /s/ Ronald J. Smeberg
                                       RONALD J. SMEBERG




                                                  4
20-50805-rbk Doc#112 Filed 04/09/21 Entered 04/09/21 11:49:10 Main Document Pg 5 of
                                         5




                                               SERVICE LIST
  DEBTOR                                                               755 E Mulberry Ave Ste 500
                                        NOTICE PARTIES                 San Antonio, TX 78212-3135
  KrissJenn Ranch, LLC
  410 Spyglass Rd                       METTAUER LAW FIRM              Granstaff Gaedke & Edgmon
  Mc Queeney, TX 78123-3418             c/o April Prince               5535 Fredericksburg Rd Ste 110
                                        403 Nacogdoches St Ste 1       San Antonio, TX 78229-3553
  GOVERNMENT ENTITIES                   Center, TX 75935-3810
                                                                       Hopper's Soft Water Service
  Office of the UST                     Albert, Neely & Kuhlmann       120 W Frio St
  615 E Houston, Room 533               1600 Oil & Gas Building        Uvalde, TX 78801-3602
  PO Box 1539                           309 W 7th St
  San Antonio, TX 78295-1539            Fort Worth, TX 76102-6900      Larry Wright
                                                                       410 Spyglass Rd
  U.S. Attorney                         Laura L. Worsham               Mc Queeney, TX 78123-3418
  Attn: Bkcy Division                   JONES, ALLEN & FUQUAY, LLP
  601 NW Loop 410, Suite 600            8828 Greenville Ave.           Medina Electric
  San Antonio, Texas 78216              Dallas, Texas 75243            2308 18th St.
                                                                       Po Box 370
  Internal Revenue Services             Craig Crockett                 Hondo, TX 78861-0370
  Special Procedures Branch             CRAIG M. CROCKETT, PC
  300 E. 8th St. STOP 5026 AUS           5201 Camp Bowie Blvd. #200    Medina's Pest Control
  Austin, TX 78701                      Fort Worth, Texas 76107        1490 S Homestead Rd
                                                                       Uvalde, TX 78801-7625
  Texas Comptroller of Public Account   Christopher S. Johns
  Attn: Bankruptcy                      JOHNS &COUNSEL PLLC            Texas Farm Store
  P.O. Box 149359                       14101 Highway 290 West,        236 E Nopal St
  Austin, TX 78714-9359                 ste 400A                       Uvalde, TX 78801-5317
                                        Austin, Texas 78737
  Angelina County Tax Assessor                                         Uvalco Supply
  606 E Lufkin Ave,                     Timothy Cleveland              2521 E Main St
  Lufkin, Texas 75901                   CLEVELAND|TERRAZAS PLLC        Uvalde, TX 78801-4940
                                        4611 Bee Cave Road, ste 306B
  Nacogdoches County Tax                Austin, Texas 78746            Longbranch Energy
  Assessor Collector                                                   c/o DUKE BANISTER RICHMOND
  101 West Main Street                  SECURED CREIDITORS             Po Box 175
  Nacogdoches, Texas 75961                                             Fulshear, TX 77441-0175
                                        McLeod Oil, LLC
  Rusk County                           c/o John W. McLeod, Jr.        DMA Properties, Inc.
  202 N Main St,                        700 N Wildwood Dr              896 Walnut Street at US 123 BYP
  Henderson, Texas 75652                Irving, TX 75061-8832          Seneca, SC 29678

  Shelby County, Tax Collector          UNSECURED CREIDITORS
  200 St. Augustine St.
  Center, Texas 75935                   Bigfoot Energy Services
                                        312 W Sabine St
  Tenaha ISD Tax Assessor-Collector     Carthage, TX 75633-2519
  138 College St
  Tenaha, TX 75974-5612                 C&W Fuels, Inc.
                                        Po Box 40
  Uvalde Tax Assessor                   Hondo, TX 78861-0040
  Courthouse Plaza, Box 8
  Uvalde, Texas 78801                   Davis, Cedillo & Mendoza

                                                        5
